

116 HRES 1204 IH: Expressing support for the designation of November, 2020 as “Pancreatic Cancer Awareness Month”.
U.S. House of Representatives
2020-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1204IN THE HOUSE OF REPRESENTATIVESOctober 27, 2020Mr. Carson of Indiana (for himself, Ms. Eshoo, Mrs. Axne, Ms. Barragán, Ms. Johnson of Texas, Mr. Danny K. Davis of Illinois, Mr. Butterfield, Ms. Norton, Ms. Jackson Lee, Ms. Lee of California, Ms. Moore, Ms. Roybal-Allard, and Mr. Rush) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for the designation of November, 2020 as Pancreatic Cancer Awareness Month.Whereas pancreatic cancer will kill an estimated 47,050 people in the United States in 2020;Whereas pancreatic cancer is the third leading cause of cancer-related death in the United States;Whereas, in 2020, pancreatic cancer has killed two American icons—Congressman John Lewis and Supreme Court Justice Ruth Bader Ginsburg;Whereas an additional 57,600 individuals in the United States will be diagnosed with pancreatic cancer in 2020;Whereas of those diagnosed with pancreatic cancer, 66 percent will die within the first year of their diagnosis;Whereas persistent health care inequities and disparities for communities of color compound the devastation of pancreatic cancer;Whereas the incidence rate for pancreatic cancer among Black Americans is 20 percent higher than that of any other racial demographic;Whereas the pancreatic cancer death rate is 17 percent higher for Black men than for White men;Whereas the lack of pancreatic cancer early detection research accelerates the racial unfairness in the United States health care system, with devastating consequences for minorities;Whereas pancreatic cancer has no early detection test to diagnose this cancer quickly and accurately determine the presence of this cancer;Whereas, if diagnosed early, the 5-year survival rate for pancreatic cancer patients is above 80 percent;Whereas if pancreatic cancer is detected late, the 5-year survival rate drops to less than 10 percent;Whereas without adequate funding and early detection research, pancreatic cancer is not discovered until the late stages of this horrific cancer where treatment options are limited;Whereas in fiscal year 2020, pancreatic cancer received its own dedicated research program at the Department of Defense under the Congressionally Directed Medical Research Programs;Whereas in the Department of Defense Appropriations Act, 2020 (division A of Public Law 116–93), Congress appropriated funds to the Congressionally Directed Medical Research Programs, with $6,000,000 going to the Pancreatic Cancer Research Program;Whereas during the consideration of H.R. 6395 (the National Defense Authorization Act for Fiscal Year 2021), the House of Representatives agreed to an amendment to the bill that was filed with the Committee on Rules by Representative Carson of Indiana to increase the authorization of funds by $5,000,000 for pancreatic cancer research, including an early detection initiative, by the Department of Defense, and the House of Representatives passed the bill with that amendment included; Whereas during the consideration of H.R. 7617 (the Defense, Commerce, Justice, Science, Energy and Water Development, Financial Services and General Government, Homeland Security, Labor, Health and Human Services, Education, Transportation, Housing, and Urban Development Appropriations Act, 2021), the House of Representatives agreed to an amendment to the bill that was filed with the Committee on Rules by Representative Carson of Indiana and Representative Eshoo to increase the amount appropriated for a pancreatic cancer early detection initiative from $10,000,000 to $15,000,000, and the House of Representatives passed the bill with that amendment included; andWhereas the 116th Congress has a unique opportunity to make a historic investment in pancreatic cancer research at the Department of Defense: Now, therefore, be itThat the House of Representatives—(1)supports the designation of Pancreatic Cancer Awareness Month;(2)recognizes the critical importance of increasing funding for pancreatic cancer research at the Department of Defense and the National Institutes of Health to find effective treatments for this cancer and reduce the disproportionate impact on communities of color; and(3)supports the efforts of the many advocacy organizations to educate communities in the United States about pancreatic cancer and the need for more research funding, early detection initiatives, diagnostic tests, and effective treatments.